Appeal by defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered July 21, 1982, convicting him of criminal mischief in the fourth degree (two counts) and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The court properly allowed the People to introduce the identification testimony of Officer Connor. The People were not required to give defendant prior notice of Officer Connor’s testimony because she had not previously participated in a showup, lineup, photographic identification or any other pretrial identification procedure, and therefore the notice requirements of CPL 710.30 were inapplicable. In any case, any possible unfair surprise to defendant was alleviated by the court’s granting adjournments and delaying Officer Connor’s testimony in order to enable defense counsel to adequately prepare for cross-examination and to deal with this evidence. Accordingly, there was no prejudice.
Defendant’s other contentions have been considered and have been found to be without merit. Mollen, P. J., Mangano, Gibbons and Bracken, JJ., concur.